449 F.2d 1373
UNITED STATES of America, Appellee,v.Charles Lester DIX, Appellant.
No. 71-1278.
United States Court of Appeals, Ninth Circuit.
November 17, 1971.

Appeal from the United States District Court for the District of Arizona; James A. Walsh, Judge.
Charles L. Dix, in pro. per.
Richard K. Burke, U. S. Atty., Stephen M. McNamee, William C. Smitherman, Asst. U. S. Attys., Tucson, Ariz., for appellee.
Before CHAMBERS, KOELSCH, and ELY, Circuit Judges.
PER CURIAM:


1
The cause is remanded to the District Court for reconsideration in the light of Castro v. United States, 403 U.S. 903, 91 S. Ct. 2215, 29 L. Ed. 2d 678, vacating and remanding 436 F.2d 975 (9th Cir. 1971), and Weber v. United States, 402 U.S. 939, 91 S. Ct. 1633, 29 L. Ed. 2d 107 (1971), vacating and remanding 429 F.2d 148 (9th Cir. 1970). See also United States v. Jones, 447 F.2d 991 (9th Cir. 1971). Cf. Quijada Gaxiola v. United States, 435 F.2d 264, 266 (9th Cir. 1970) (concurring opinion).


2
Reversed and remanded.